Citation Nr: 1132928	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-17 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claim.

In May 2011, a hearing was held before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include major depressive disorder, was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for an acquired psychiatric disorder, to include major depressive disorder.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he began having depressive symptoms while stationed at Dow Air Force Base in Bangor, Maine, due to a sergeant repeatedly verbally harassing him with anti-gay epithets.  He also alleges that he continued to experience symptoms of depression throughout the remainder of his military service and after service to the present day.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection entails proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. 
§ 3.303.

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element cannot be equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

In evaluating a claim for disability benefits, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  With regard to lay evidence, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  Furthermore, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  However, while the Board is not required to accept a Veteran's uncorroborated account of his active service experiences under Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), the Federal Circuit has held that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); but see Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that the Board may find that a Veteran's lay statement is not credible where the Board determines that it is unlikely that the particular event could have occurred without being noted in the Veteran's service personnel records).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Beginning in September 2004 and continuing through the present, the Veteran has consistently been diagnosed with depression, and, ultimately, major depressive disorder.  See September 2005 VA treatment records (providing a diagnosis of major depressive disorder through June 2010 VA treatment records (continuing diagnosis of major depressive disorder); see also May 2002 Kent Hospital Adult Psychiatric Evaluation (diagnosing the Veteran with adjustment disorder with depressed mood); September 2004 VA psychiatric examination (diagnosing the Veteran with dysthymic disorder).  The Veteran's service treatment records are absent complaints of psychological symptoms such as depression, with the exception of a notation on his August 1965 entrance examination report showing that he reported transient anxiety under pressure that was not disabling and did not require treatment.  However, the Veteran testified at his May 2011 hearing that he began suffering from symptoms of depression in service when a sergeant repeatedly verbally slurred him for homosexuality during training at Dow Air Force Base in Bangor, Maine, before his deployment to Vietnam.  

The Veteran is competent to testify to any in-service harassment he experienced.  Grottveit, 5 Vet. App. At 93.  Furthermore, the Board finds that his testimony is credible as it is consistent throughout the record in the numerous statements the Veteran has submitted in support of his claim.  His recollection of the time and place of the harassment is supported by his service records that show a transfer from Dow Air Force Base to overseas service in December 1966.

Furthermore, the Veteran has repeatedly asserted that his symptoms of depression have been continuous since service, and he is competent to make that assertion.  See Layno v. Brown, 6 Vet. App. 465 (1994) (defining competent testimony as that which the witness has actually observed and is within the realm of his personal knowledge through use of his senses); see generally Buchanan, 451 F.3d at 1335-36 (indicating that lay testimony may be competent to establish a chronic psychological disorder); Culver v. Derwinski, 3 Vet. App. 292 (1992) (holding that the Board must consider the credibility and probative value of lay testimony regarding the Veteran's psychological symptoms).  The Board also finds that the Veteran's statements regarding his continuous symptoms of depression since service are credible as they are consistent throughout the record and corroborated by his private and VA treatment records.  The notes from the Veteran's hospitalization for depression from Kent Hospital, dated May 2002, note that the Veteran admitted to symptoms of chronic depression since his service in Vietnam.  VA treatment records from November 2007 note that the Veteran's major depressive disorder has been present for most of his adult life.  This treatment record, and the majority of the Veteran's VA mental health treatment records, also note that the Veteran attributes his depressive symptoms to his sexuality and difficulty he faces from identifying as gay.  He specifically identified past ridicule.  These findings are consistent with the Veteran's reports of the psychological symptoms that followed anti-gay harassment in service, specifically with regard to his testimony regarding his lack of awareness that his sexual orientation might be anything other the heterosexual prior to the harassment he experienced in service.

Therefore, the evidence of record shows a current diagnosis of major depressive disorder, the existence of a psychological condition manifested by symptoms of depression in service, post-service continuity of those depressive symptoms, and medical evidence in the Veteran's private and VA treatment records establishing a connection between the continuous symptoms and the presently diagnosed disability.  Both the Kent Hospital and VA treatment notes recorded the Veteran's reports of past depressive symptomatology as part of his history of depression, linking his reported continuous symptoms to his current diagnosis of major depressive disorder.  See Savage, 10 Vet. App. at 497.  

The Board notes that the Veteran was provided with a recent VA examination in August 2010 where the examiner found that the symptoms associated with the Veteran's major depressive disorder were less likely than not associated with his service in Vietnam.  However, as the Veteran specifically linked the onset of his depressive symptoms to verbal harassment he underwent during training in Maine, before deployment to Vietnam, the Board finds that his opinion is of little probative value.  Furthermore, the examination report indicates that the Veteran's records from Kent Hospital were not reviewed, as the examiner falsely noted that the Veteran did not have any past psychiatric hospitalizations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-05 (2008) (holding that the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case).  

Lastly, the Board finds that the Veteran's acquired psychiatric disorder did not pre-exist his active military service.  The Veteran's August 1965 entrance examination noted transient anxiety under pressure that was not disabling and did not require treatment.  VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Here, the Board finds that "transient anxiety under pressure" is not the disability that the Veteran later complains about as the Veteran has consistently complained of chronic psychiatric symptoms, and not transient and environmentally-dependent symptomatology.  Additionally, the notation concerns a history given by the Veteran, and a history of pre-service conditions recorded at the time of the examination does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Therefore, the Veteran is presumed sound at enrollment.  Furthermore, neither the notation regarding transient anxiety nor any other evidence of record constitutes clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed service.  The note specifically indicates that the transient anxiety is not a disability and has never required treatment.  Therefore, the presumption is not rebutted.  

Therefore, in weighing the probative value of the evidence of record showing a current diagnosis of major depressive disorder, onset of those symptoms in service, continuous depressive symptoms since service, and medical evidence linking those continuous symptoms to his current diagnosis, and resolving any doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include major depressive disorder, is warranted.  

See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for an acquired psychiatric disorder is granted. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


